department of the treasury internal_revenue_service 9q washington d c date dec contact person contact number ope e0 t _ uniform issue list legend p dollar_figure t us z dear sir or madam this is in reply to your rulings request of date on p's proposed transfer of all of its assets to s t and u pursuant to sec_507 b of the internal_revenue_code p s t u and z are nonprofit_corporations exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 a of the code p will transfer all of its assets to s t and u the contro of s t and u is by family members sharing control after its transfer of all of its assets p intends to notify the internal_revenue_service of its termination of its of p private_foundation_status under sec_509 of the code pursuant to sec_507 a of the code p has maintained a separate subfund account for each family_member donor to p so that p can determine which one or more of five donors authorized the payment of the actual qualifying distributiéns paid_by p that were made out of his or her donated subfund in p and thus identify the donor who actually paid p's qualifying distributions that generated p's cumulative excess qualifying distributions p proposes to allocate its excess qualifying distributions carryover under sec_4942 i of the code based upon the excess qualifying distributions made by each donor director's subfund because if p were to allocate such carryover on the basis of the remaining donor assets the carryover would go to a greater extent to donors with remaining assets in p rather than to the donor s who actually paid out their subfunds to charity and thus made the actual excess qualifying distributions carryover of p that must be allocated when p transfers all prior to the transfer one of the five subfunds will be distributed to one or more charities which are exempt from federal_income_tax under sec_501 c of the code and which are not private_foundations under sec_509 of the cade of its assets p has expenditure_responsibility grant s outstanding to p's transferees agree to continue to exercise that outstanding expenditure_responsibility under sec_4945 of the z under sec_4945 of the code and ll the following rulings are requested the proposed transfer of all of p’s existing assets based upon each trustee's fund share of p's assets will be a transfer described in sec_507 of the code which will not result in a termination of p's status under sec_507 and will not cause the imposition of the termination_tax described in sec_507 the transfer of assets will be transfers to foundations controlled by the same persons who control p and s t will not be treated as newly created organizations within sec_1_507-3 a i of the foundation and and u similar excise_taxes regulations the transfer of p's assets are made for exempt purposes under sec_501 and the transfer will not adversely affect p's exemption under sec_501 or the s t or u exemptions under sec_501 c or private_foundation_status under sec_509 t and u will succeed to the aggregate tax_benefit of p as defined in sec_507 in proportion to the fair_market_value of the assets transferred by p to each s t and u as provided in regulation sec_1 a s t and u will receive the benefits of any transitional rules and savings provisions under regulation sec_5 a that were applicable to p the proposed transfer will not subject p to the excise_tax on net_investment_income under sec_4940 of the code p's transfer of its assets to s t and u will not be an act of self-dealing under sec_4941 of the code as it relates to both s t and u and their foundation managers under sec_4946 following the proposed transfer s t and u may reduce their required distributions under sec_4942 by their allocated share of p’s excess qualifying_distribution carryover for prior years as defined in sec_4942 i and by the allocable share of p's qualifying distributions for the year of the transfer each s t and u allocated share shall reflect the corresponding fund's contribution to p's excess_contribution carryover the transfer of p's assets to s t and u will not constitute a jeopardizing investment within the meaning of sec_4944 the transfer of p's assets to s t and u will not constitute taxable_expenditures within the meaning of sec_4945 of the code and p will not be required to exercise expenditure_responsibility with respect to the transferred assets in addition expenditure oversight over any outstanding grants of p will be allocated equally among s t and u provided p has no assets p will not be required to file any_tax returns under sec_6033 of the code for a final return would be due by the 15th any taxable years subsequent to that in which all assets are distributed day of the fifth month after termination sec_501 c of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code ble sec_507 ah of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 a and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 c or b the value of the net assets of the private_foundation sec_507 b of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations indicates that a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 a of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 b of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 a of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 b h of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all its assets to another private_foundation in a transfer under sec_507 of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer of - sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 b of the code sec_1_507-3 a i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1 i of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer bld sec_1_507-3 ah9 ii of the regulations provides that a transfer of assets under sec_507 b of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 b of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 b of the code sec_1_507-1 b and d of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 a sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 a of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 c of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 i of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 d of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code p will transfer all of its assets to s t and u your requested rulings are discussed below analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization which includes any significant disposition of or more of the because p will be in such a reorganization by its transfer of all of its assets to s t and u transferor's assets p's transfer of all of its assets will be a transfer under sec_507 b of the code under sec_1_507-4 b of the regulations p's transfer of its assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code and thus will not result in foundation termination_tax under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations where there is under section so7 bh2 of the code of assets from one private_foundation to one or more other foundations each transferee private_foundation will not be treated as a newly created organization a transfer private p’s transfer of all of its assets to s t and u will be for exempt purposes under sec_501 of the code so p's transfer will not adversely affect the exemptions from federal_income_tax under sec_501 of the code or the private_foundation statuses under sec_509 of the code of p s t or u under sec_1_507-3 of the regulations in a transfer of assets under sec_507 of the code by one private_foundation to one or more other private_foundations each transferee private_foundation will not be treated as a newly created organization but will succeed to its proportionate share of its transferor’s aggregate tax thus p's aggregate tax benefits under sec_507 d of the code will benefits under sec_507 of the code be transferred to s t u in proportion to the fair_market_value of the assets transferred by p to each under sec_1_507-3 of the regulations p's transferees s t and u will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to p p's transfer of its assets will not be investment_income or result in excise_tax on investment_income under sec_4940 of the code to p or its transferees s t and u under sec_4941 of the code p's transfer of assets will not be an act of self-dealing because it will be made for exempt purposes to s t and u which are organizations exempt from federal_income_tax under sec_501 ch3 of the code and which are not disqualified persons under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations as in revrul_78_387 cited above after p transfers all p's excess qualifying distributions carryover under sec_4942 of the code may be used by s t and u to reduce their own distributable amounts under sec_4942 of the code its assets to t and u of s s t and u can apportion p's excess qualifying distributions carryover among themselves in proportion to the donor fund accounts in p that show the past qualifying distributions made by each donor that resulted in p's excess qualifying distributions carryover under sec_4942 of the code this allocation among s t and u will not increase or decrease the total amount of carryover fram p but will allocate the carryover among s t and u in the same proportion that each donor's fund account in p contributed to the creation of p’s excess qualifying distributions carryover because p's transfer of all of its assets will be for exempt purposes under sec_501 c of the code to p's transfer of assets will organizations s t and u which are exempt from federal_income_tax under that section not be a jeopardizing investment or result in tax under sec_4944 of the code under sec_53_4945-6 c of the regulations a private_foundation can transfer of its assets pursuant to sec_507 b of the code to organizations exempt from federal_income_tax under sec_501 ch3 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of assets will not be a taxable_expenditure under sec_4945 of the code or subject p to tax under that section sec_1_507-3 a of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 of the code such transferor foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus p will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets as in sec_1_507-3 iii example expenditure_responsibility requirements under sec_4945 h of the code with respect to expenditure_responsibility grants to grantee private_foundation z p's transferees s t and u will be required to assume p's existing p's outstanding under sec_1_507-1 b of the regulations p will no longer be required to file its annual return form pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which it transfers all of its assets such return of p for its final tax_year of its transfer of all of its assets will be due by the fifteenth day of the fifth month after the close of its final tax_year of such transfer lb accordingly we rule that p’s transfer of all of its assets to s t and u will be a transfer under sec_507 b m2 of the code will not result in termination under sec_507 of the code of p's private_foundation_status under sec_509 of the code and will not result in foundation termination_tax under sec_507 of the code p's transfer of all of its assets pursuant to sec_507 b of the code will not cause its transferees s t and u to be treated as newly created organizations p's transfer of all of its assets will not adversely affect the exemptions from federal_income_tax under sec_501 of the code or the private_foundation statuses under sec_509 of the code of p s t and u p's transferees of its assets s t and u will succeed to p's aggregate tax benefits under sec_507 of the code in proportion to the fair_market_value of the assets transferred by p to each transferee p's transferees of its assets s t and u will succeed to any transitional rules and savings provisions under sec_1_507-3 a of the regulations that were applicable to p p's transfer of all of its assets will not result in tax on investment_income under sec_4940 of the code ‘p's transfer of all of its assets will not be an act of self-dealing under sec_4941 of the code as to p s t or u or their foundation managers under sec_4946 of the code and will not result in tax under sec_4941 of the code p's excess qualifying distributions carryover under sec_4942 of the code will be carried over to s t and u s t and u can apportion that carryover among themselves in proportion to each donor's fund account in p for which your records show which donor’s fund made the actual excess qualifying distributions that resulted in p's carryover p's transfer of all of its assets will not be a jeopardizing investment or result in tax under sec_4944 of the code p's transfer of all of its assets to s t and u will not be a taxable_expenditure under sec_4945 of the because p will transfer all of its assets p will not be required to exercise expenditure_responsibility under code will be required to sec_4945 of the code with respect to continue p's existing expenditure_responsibility under sec_4945 of the code with respect to p's outstanding expenditure_responsibility grants to private_foundation z its transfer of all of its assets s t and u p will not be required to file its annual return form_990-pf required under sec_6033 of the code for any_tax years subsequent to its tax_year of its transfer of all of its assets if during such subsequent tax years p has no assets return for its final tax_year will be due by the fifteenth day of the fifth month after the close of such final tax_year of its transfer of all of its assets p' sec_3 because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that requested it sec_6110 of the code provides that this ruling letter may not be used or cited as precedent sincerely signed garland a caster garland a carter chief exempt_organizations technica branch
